UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

JAMES LOREN CULVER,
Plaintiff, CIVIL ACTION NO. 3:19cv00359
v. (CAPUTO, J.) hy
(SAPORITO, M.J.) “Ae? “AY &
THE UNITED STATES, et al., 4 Ny ©
Defendants. tg

ORDER

 

AND NOW, this Z 7 day of November, 2019, in accordance
with the accompanying Memorandum, IT IS HEREBY ORDERED
THAT:

1. The motion to set aside default (Doc. 12) is GRANTED;

2. The summons served on non-party Lackawanna Valley
Dermatology Associates (Doc. 7) on March 7, 2019, is QUASHED;

3. The Clerk’s entry of default (Doc. 10) is VACATED; and

4. The defendants shall respond to the complaint within 60

days after the date of this Order.

 
